It is a very agreeable duty and indeed a true pleasure for me to be able to associate myself with my colleagues in conveying to Mr. Kittani warm congratulations upon his election to the presidency of this session. The task which has been entrusted to him is an onerous one and the responsibilities are heavy. But I am convinced that his distinguished qualities as an experienced diplomat and his extensive knowledge of the workings of the Organization, accompanied by a rare experience in international affairs, will make Mr! Kittani a President who will conduct our proceedings with competence and conviction. Loyal and constructive cooperation is something he can count on from Luxembourg.
227.	Within the same context, we should like to thank most sincerely the President of the thirty-fifth session of the Genera! Assembly, Mr. von Wechmar. Throughout his presidency, which was so difficult and arduous, on more than one occasion, he displayed rare courage and tenacity which were necessary, indeed indispensable, in the face of the situations with which he was confronted.
228.	I should like to take this opportunity to pay a particular tribute to the SecretaryGeneral. I hope he will accept our sincere thanks for his tireless devotion to the causes which we all share and for his devoted efforts, not only for the maintenance of peace, but also for his constant commitment to the less spectacular but nonetheless necessary tasks undertaken by the Organization.
229.	Although I am new here, I do know that the Organization, if it means to satisfy its role of being a world forum, is gratified each time a new Member takes its place among us. Today it is my pleasure to extend a warm welcome to the Republic of Vanuatu, which only a few days ago became the one hundred and fifty-fifth Member of the United Nations. To these sincere congratulations I should like to add the assurance that we are for our part ready to do everything possible to increase our cooperation with the Republic of Vanuatu, in the United Nations or elsewhere.
230.	At each new session the General Assembly gives us an opportunity each year to take stock of the world situation. It is also a time when the attention of our countries and of our citizens is focused, sometimes with anxiety, sometimes with hope, on the debates and problems which we undertake here.
231.	My colleague, Lord Carrington, speaking on behalf of the European Community in the eighth meeting, sketched a complete outline of the policies, views and aspirations of the 10 member States. I wholeheartedly endorse those views, and I can thus confine myself to just a few comments which the world situation in 1981 suggests to the representative of a small country which has been a member of the United Nations since the very first hour of its foundation.
232.	To say that everything is for the best in the best of all possible worlds would, at the least, be taken for incorrigible optimism, or rather to be a display of unusual ingenuousness, if not indeed total cynicism. There have been very few years in the 36 years of the existence of the United Nations during which the international situation has been more critical, more dangerous or bristling with more explosive issues than today, as the thirty-sixth session of the General Assembly is taking place.
233.	In the face of this world situation, which is so discouraging, are we to resign ourselves to living in the shadow of danger contrary to the principle of the Charter and the Universal Declaration of Human Rights? I say no. It is true that the challenge is enormous, but it is often crisis situations which have compelled the Organization to give the best of itself, and there is plenty of evidence for this. I would even go so far as to say that it is in cases of extreme tension and imminent crisis that all of us, large and small, become even more keenly aware of the extent to which the Organization is indispensable to the survival of international society. Up to now we have succeeded together in avoiding the worst. Why should we not be able to take this crucial step which will enable us to live in peace in a world free from hatred, envy and threats?
234.	I am sure that some will rebuke me for exaggerated optimism and a lack of realism. Nothing of the land. My optimism, like my realism, is similar to that of the founding fathers of the Organization, neither more nor less.
235.	Of course it will be said that among the explosive issues it is difficult to decide which to try to defuse first. I will reply to you that this does not matter very much provided that all of us, including the chief antagonists, agree to undertake dialog, to forget our grudges, and to recognize that it is in peace and peace alone, and in respect for one's neighbor, that victory lies, and that in war and confrontation there are only losers.
236.	From this rostrum we are accustomed to speak as representatives of countries and nations. Let us not forget, however, that ultimately it is the citizens of all our countries who suffer or benefit from our successes or failures.
237.	A year ago the Organization welcomed Zimbabwe into membership in the great world family. The negotiations which led this State to independence, thanks to the farsightedness, courage and tenacity of the United Kingdom, the people of Zimbabwe and the front-line countries, gave us every hope that we would finally see the whole region of southern Africa achieve peace in independence and prosperity.
238.	Unfortunately, our hopes were dashed once again. Namibia is still illegally occupied by South Africa in spite of the many injunctions of the Organization. The initiative of the five Western members of the Security Council, endorsed by the Council in resolution 435 (1978), has so far not yielded the results hoped for because of the interminable procrastination and delaying tactics of the South African Government. We regret this very much and we appeal urgently to the Pretoria authorities to seize the opportunity to accept an equitable solution in order to lead Namibia to independence. We continue to lend every support to this initiative because we sincerely believe that it can bring about an equitable transition, free from violence and without rancor, to independence for Namibia. In this context, I must stress that we condemn the recent military incursions by South Africa into Angola.
239.	Unfortunately, the illegal occupation of Namibia does not constitute the only distressing problem in this long suffering part of the world. In spite of increasing pressure on the part of world public opinion, South Africa continues to pursue a racist ideology which is both unnatural and contemptible. Apartheid has never enjoyed the slightest sympathy in Luxembourg, and we will continue to urge South Africa, by .every means available to us, to give up this racist policy and to engage in the fundamental reforms which will ultimately restore to that country its right to belong to the family of nations which respect fundamental freedoms and human rights.
240.	Similarly, my Government will continue to oppose the establishment of bantustans. Ghettos of this kind are not and will never constitute a solution to the serious problems of South Africa.
241.	Since we are meeting here to undertake a review of the situation, it should be done fearlessly, even if sometimes the dismal truths are not to everyone's liking.
242.	I would have liked to strike a more optimistic note in turning to the problems of the Middle East, but grim reality forces me to give up that idea. How many sincere efforts have been devoted to this part of the world, this long suffering region? How many failures have aborted these efforts before they had hardly started Happily for our world men of goodwill are not lacking, and I would like to take this opportunity to pay a particular tribute to those who continue in spite of reverses to serve the ideals of the mission of peace of the United Nations. 1 hope that those who are contributing to the operations of the peacekeeping forces will receive this unreserved tribute. Our gratitude is also addressed to the United States and its peerless negotiator, Mr. Philip Habib. Contrary to certain allegations, we believe that the mission of this distinguished diplomat has served everyone's interest, because peace is indivisible and concerns us all.
243., This leads me naturally to the efforts to bring about a settlement in the Middle East on a broader scale. Whether, it be the Camp David accords or, more recently, the peace ideas or plans developed by President Sadat or by Saudi Arabia, they are all valid because they are all attempts to bring about settlement of an extremely complex and delicate problem. Of course, the initiative of the European Community, which my British colleague described yesterday, still remains valid as far as we are concerned, since my predecessor, Mr. Gaston Thorn, made an initial tour of world capitals in an attempt to find a solution to this crucial problem.
244.	I hope that all those who are now still talking about preconditions or exceptions will think again and review their policy. A lasting peace in the Middle East is inconceivable without the following elements: the right to existence and security of all States in the area, including Israel; justice and the right to self-determination for all the peoples of the region; the withdrawal of all foreign troops from territories now occupied; the participation of all parties concerned in the drafting of an equitable peace treaty negotiated under the aegis of the United Nations.
245.	Of course, these requirements call for concessions on all sides, but I call upon all the parties concerned to consider whether global peace is not well worth this price.
246.	Unfortunately, we have recently witnessed a dangerous hardening of positions on the part of the political leaders of the countries concerned. We very much regret this, because here again, far from benefiting either side, such attitudes only serve to exacerbate a situation which is already all too explosive and to increase the suffering and hardships of the peoples concerned.
247.	We deeply regret the new escalation of violence in Lebanon. Luxembourg has always supported international appeals for the preservation of a sovereign Lebanon whose integrity and territorial unity would be guaranteed.
248.	As for the conflict in Cyprus, I should like to express the sincere hope that negotiations will lead the two communities towards a harmonious solution to that conflict. We welcome the work being done in Cyprus to achieve this by the representatives of the Secretary General.
249.	SouthEast Asia is another part of our turbulent world in which situations of armed conflict are continuing, to the detriment not only of detente, but also of the wellbeing of peoples who, over the past decades, have suffered all too much. Unfortunately, the questions of Afghanistan and Kampuchea still remain on our agenda.
250.	Neither the resolutions of the Assembly nor international conferences have succeeded in easing the situation in any way, although they have done no more than appeal for common sense, for dialog and for negotiations that will enable all the parties to save face.
251.	Why, I wonder, does the USSR persist in occupying an Afghanistan that is hostile to its ideological and expansionist designs? How many human and material resources are needed in the attempt to prove, in defiance of world public opinion, that intervention is ever justified? Apart from the fact that such interventions are contrary to the fundamental principles set forth in the Charter, such acts and interventions and here I am speaking on behalf of all the people of Luxembourg are contrary to the most elementary human rights. Why cannot the initiative taken by the 10 member States of the European Communities" constitute at least a first step towards a solution? That initiative does, in any case, represent an honest attempt, inspired solely by a sincere desire for peace in that region.
252.	The same observations apply, perhaps with some qualifications, to the situation in Kampuchea. There Viet Nam has used the pretext of an inhumane and genocidal regime, established in a country deserving of peace and economic and social progress, to attempt to alter the normal course of history. Against the will of the population, it is attempting to impose a puppet regime on a people resistant both to the exactions of the Pol Pot government and to the caprices of neighbors rather too eager to turn it into an earthly paradise.
253.	I do not want to overlook here, in the United Nations, a problem that is becoming more serious every day and that is of serious concern to us the problem of refugees, whether in SouthEast Asia, Africa or on the Latin American continent. Instead of seeing a lessening of violence and injustice, in accordance with the Charter, we are seeing new outbreaks of blind violence, often accompanied by a total collapse of democratic values.
254.	I have mentioned only some of the major problems that have for years been of constant concern to world opinion. Unfortunately, there are others, which have been dealt with by my British colleague, who spoke yesterday on behalf of the 10 members of the European Communities. Yet I would be remiss were I not to touch briefly on some economic problems which at the present time are at the forefront of our leaders' concerns.
255.	In the last decade, our world has had to deal with a vicious circle of recessions followed by periods of inflation and social instability which, in turn, have given rise to restrictive policies. Fortunately, we have thus far succeeded in stifling the protectionist impulses that are the inevitable consequence of such economic phenomena. We must persist in this course and overcome our problems, even though insecurity and disorder in the monetary sector have not made our task any easier.
256.	All these elements, which are fundamentally unfavorable to any attempt to revive the world economy, and even more unfavorable to a rapid establishment of what we have come to call the new international economic order, have certainly not helped to improve the international atmosphere: We should; however, be gratified that in spite of these disappointments, this lack of progress, the dialog between the industrialized; and the developing countries has not been interrupted.
257.	Two international conferences, one on hew and renewable sources of energy, held at Nairobi, and the other on the least developed countries, held in Paris that have taken place since the unfortunate delay in what has been termed the global negotiations have amply demonstrated that there are still enough people of goodwill who, far from allowing themselves to be discouraged by temporary setbacks, tirelessly persist in their search for solutions to particular problems for want of finding a global solution.
258.	In this connection, I personally prefer to seek specific solutions that will be suited to the interdependence that is inevitable in the world of the future, rather than merely philosophizing on notions such as global negotiations or the new international economic order.
259.	I am personally convinced that these actions and ideas are complementary and should ultimately come to mean the same thing. In this belief, I remain convinced that "interdependence" stands for a specific idea, both from the economic and commercial standpoint and from the humanitarian and social standpoint. However, I fear that references to global negotiations and to the new international economic order alone will quite mistakenly give rise in some quarters to doubts and misgivings, and consequently to a reluctant attitude. This would be a pity and contrary to our wishes and our commitments.
260.	Whatever label is attached to the many economic discussions now under way, they certainly constitute a gigantic undertaking. Much progress has been achieved, but much remains to be done, and ultimate success has so far eluded us. Responsibility for this state of affairs, regrettable in itself, can in no way land at the door of Mr. von Wechmar. I should like to take this opportunity to tell him how much we have appreciated his commitment to such an eminently just cause and how much we have admired his perseverance, his courage and his gifts as an experienced negotiator throughout the long and difficult dealings of the past year.
261.	It is now the task of the new President to take up the torch and to do his very best to conclude the work of giving our world an economic system that would be more just and more productive for everyone.
262.	Luxembourg has always encouraged fair and beneficial cooperation. In the association between the African, Caribbean and Pacific countries and the European Communities, we have seen an original method of promoting cooperation among nations that share the same ideals and objectives. Ever since the first association between the European Communities and the Associated African and Malagasy States, we have given every support to this undertaking and shall continue to do So. Similarly, we shall not be found wanting when our Organization continues its efforts to settle economic problems at the world level.
263.	In reviewing these problems and offering certain reflections on them, we must agree that the world situation is hardly encouraging. Of course there are some encouraging elements in all this. There are also problems in regard to which the Organization can be proud of having, if not finally settled conflicts or disputes, at least embarked on processes making it possible to hope for a satisfactory outcome.
264.	I do not wish to conclude on too pessimistic a note with regard to the results of the work of the Organization. As in the past, the United Nations is indispensable for the survival of the world and will remain so. Its work, apart from certain major problems, which unfortunately are in the focus of world attention, seems to us to be particularly useful and constructive inasmuch as it is carried out in large measure without any publicity and for the benefit cf all our citizens. In this regard it is a pleasure for me to be able to say to the SecretaryGeneral how much we esteem him and how much we appreciate his devotion and his commitment to the principles enshrined in the Charter. That is true also for all those who, under his enlightened leadership, in the Secretariat, devote themselves to championing our common ideals.
265.	These considerations lead me quite naturally to share with the Assembly a thought which seems to me to apply to all our problems at the present time, whether they concern political or economic matters.
266.	There are in our societies universal laws and imperatives applicable to the whole international community, whatever may be its ideology or religion. Those who believe that they can , change these rules with impunity, because at the time they seem to be contrary to their current Interests, are seriously mistaken.
267.	Our generation created modern civilization with its promises, but also with its threats. It is for us to fulfill the promises, which are immense, and to ward off the threats and dangers, which are no less so. Future generations, believe me, will judge us, and they will judge us severely.
